Name: Commission Implementing Regulation (EU) 2019/1395 of 10 September 2019 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Bosnia and Herzegovina and Israel and the name of the Republic of North Macedonia in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into and transit through the Union and amending the model veterinary certificate for egg products (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  agricultural policy;  international trade;  trade;  animal product;  Europe;  organisation of transport
 Date Published: nan

 11.9.2019 EN Official Journal of the European Union L 234/14 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1395 of 10 September 2019 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Bosnia and Herzegovina and Israel and the name of the Republic of North Macedonia in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into and transit through the Union and amending the model veterinary certificate for egg products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2), 25(2) and 26(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) Bosnia and Herzegovina is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of meat of poultry is authorised from the whole of its territory. (4) Bosnia and Herzegovina has requested to be authorised also for imports into and transit through the Union of eggs and egg products. Based on the information gathered during the Commission audit in Bosnia and Herzegovina to evaluate the animal health controls in place for meat of poultry intended for export to the Union and given the favourable outcome of that audit, the Commission has concluded that Bosnia and Herzegovina satisfies the animal health requirements laid down in Regulation (EC) No 798/2008 for the import into and transit through the Union of eggs and egg products. It is therefore appropriate to amend the entry for Bosnia and Herzegovina in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 to authorise that third country for imports into and transit through the Union of eggs and egg products. (5) In addition, Bosnia and Herzegovina has submitted to the Commission its national control programme for Salmonella in laying hens of Gallus gallus. However, that programme was not found to provide guarantees equivalent to the guarantees set out in Regulation (EC) No 2160/2003 of the European Parliament and of the Council (4) and the approval of that programme has not been finalised. Therefore, only imports of the type of eggs of Gallus gallus indicated under S4 in Part 2 of Annex I to Regulation (EC) No 798/2008 are permitted from Bosnia and Herzegovina. (6) Israel is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of certain poultry commodities are authorised from certain parts of its territory depending on the implementation of the stamping-out policy for Newcastle disease. That regionalisation was set out in Part 1 of Annex I to Regulation (EC) No 798/2008. (7) On 24 April 2019, Israel confirmed the presence of HPAI of subtype H5N8 in a poultry holding on its territory. Due to that confipormed outbreak of HPAI since April 2019 the territory of Israel can no longer be considered as free from that disease and the veterinary authorities of Israel can therefore no longer certify consignments of meat of poultry for human consumption for import into or transit through the Union. (8) The veterinary authorities of Israel have submitted preliminary information to the Commission on the outbreak of HPAI and have confirmed that since the date of confirmation of the outbreak of HPAI they have suspended issuing veterinary certificates for consignments of meat of poultry intended for import into, or transit through, the Union. (9) Therefore, no consignments of such products originating in Israel have been introduced into the Union since that date. For reasons of clarity and legal certainty, it is appropriate to document this situation and introduce in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 the relevant closing date. This also ensures that, where Israel regains freedom from HPAI and an opening date is established, consignments of such products produced after the closing date and before that opening date will not be eligible for introduction into the Union. (10) The entry for Israel in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (11) Following United nations (UN) facilitation, Athens and Skopje reached a bilateral agreement (Prespa agreement) in June 2018, to change the UN provisional reference for the former Yugoslav Republic of Macedonia. This agreement has now been ratified by both countries and the Republic of North Macedonia has formally notified the EU about its entry into force. It is therefore appropriate to amend the name of that third country in the table in Part 1 of Annex I to Regulation (EC) No 798/2008. (12) In Part 2 of Annex I to Regulation (EC) No 798/2008, a model veterinary certificate is set out for egg products (EP). In that model veterinary certificate, Part I of the Notes refers to the Harmonised System (HS) codes that are to be indicated in Box I.19. of Part I of that certificate. (13) Enzymes deriving from eggs, such as lysozyme, are considered egg products and the relevant HS codes for those enzymes should be added to the HS codes to be indicated in Box I.19. of Part I of the model veterinary certificate for egg products. It is appropriate, therefore, to amend the model veterinary certificate for egg products (EP) accordingly. (14) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (15) A reasonable transitional period of two months should be allowed to elapse before the amended model veterinary certificate becomes mandatory in order to allow Member States and the industry to adapt to the new requirements set out in the amended model veterinary certificate. (16) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 For a transitional period until 11 November 2019, Member States shall continue to authorise the introduction into the Union of consignments of the commodities covered by the model veterinary certificate for egg products (EP), as set out in Part 2 of Annex I to Regulation (EC) No 798/2008, in its version before the amendment made to that model by this Regulation, provided that it is signed before 11 October 2019. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (OJ L 325, 12.12.2003, p. 1). ANNEX Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) Part 1 is amended as follows: (a) the entry for Bosnia and Herzegovina is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 BA  Bosnia and Herzegovina BA-0 Whole country E, EP S4 POU (b) the entry for Israel is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 IL  Israel (5) IL-0 Whole country SPF, EP BPP, BPR, DOC, DOR, HEP, HER, LT20 X P3 28.1.2017 A S5, ST1 SRP P3 18.4.2015 RAT X P3 28.1.2017 WGM VIII P3 18.4.2015 E X P3 28.1.2017 S4 IL-1 Area south of Route No 5 POU X N, P2 24.4.2019 IL-2 Area north of Route No 5 POU X P3 28.1.2017 (c) the entry for the Republic of North Macedonia is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 MK  Republic of North Macedonia MK-0 Whole country E, EP POU 28.1.2017 1.5.2017 (d) the following footnote is deleted: (4) The former Yugoslav Republic of Macedonia: the definitive nomenclature for this country will be agreed following current negotiations at UN level. (2) In Part 2, the model veterinary certificate for egg products (EP) is replaced by the following: Model veterinary certificate for egg products (EP) Text of image COUNTRY: Veterinary certificate to EU Part I : Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. I.11. Place of origin Name Approval number Address Name Approval number Address Name Approval number Address I.12. I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentation references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity Text of image I.21. Temperature of product Ambient Chilled Frozen I.22. Number of packages I.23. Seal/Container No I.24. Type of packaging I.25. Commodities certified for: Human consumption I.26. I.27. For import or admission into EU I.28. Identification of the commodities Approval number of establishments Species (Scientific name) Nature of commodity Manufacturing plant Cold store Net weight Text of image COUNTRY: EP (egg products) II. Health information II.a. Certificate reference number II.b. II.1 Animal health attestation I, the undersigned official veterinarian, hereby certify that the egg products described in this certificate were produced from eggs coming from (an) establishment(s) in which highly pathogenic avian influenza and Newcastle disease as defined in Regulation (EC) No 798/2008 have not been present within the last 30 days prior to the time of collection of eggs; and (1) either [II.1.1 within a 10 km radius of which, including, where appropriate, the territory of a neighbouring country, there has been no outbreak of highly pathogenic avian influenza for at least the previous 30 days.] (1) or [II.1.1 the egg products were processed: (1) either [liquid egg white was treated: (1) either [with 55.6 °C for 870 seconds.] (1) or [with 56.7 °C for 232 seconds.]] (1) or [10% salted yolk was treated with 62.2 °C for 138 seconds.] (1) or [dried egg white was treated: (1) either [with 67 °C for 20 hours.] (1) or [with 54.4 °C for 513 hours.]] (1) or [whole eggs were at least treated: (1) either [with 60 °C for 188 seconds.] (1) or [completely cooked.]] (1) or [whole egg blends were at least treated: (1) either [with 60 °C for 188 seconds.] (1) or [with 61.1 °C for 94 seconds.] (1) or [completely cooked.]]] (1) either [II.1.2 within a 10 km radius of which, including, where appropriate, the territory of a neighbouring country, there has been no outbreak of Newcastle disease for at least the previous 30 days.] (1) or [II.1.2 with respect to the presence of Newcastle disease the egg products were processed: (1) either [liquid egg white was treated: (1) either [with 55 °C for 2 278 seconds.] (1) or [with 57 °C for 986 seconds.] (1) or [with 59 °C for 301 seconds.]] (1) or [10% salted yolk was treated with 55 °C for 176 seconds.] (1) or [dried egg white was treated with 57 °C for 50.4 hours.] (1) or [whole eggs were at least treated: (1) either [with 55 °C for 2 521 seconds.] (1) or [with 57 °C for 1 596 seconds.] (1) or [with 59 °C for 674 seconds.] (1) or [completely cooked.]]] Part II: Certification Text of image COUNTRY: EP (egg products) II. Health information II.a. Certificate reference number II.b. II.2. Public health attestation I, the undersigned, official veterinarian/official inspector declare that I am aware of the relevant provisions of Regulations (EC) Nos 178/2002, 852/2004 and 853/2004 and hereby certify that the egg products described in this certificate have been obtained in accordance with those requirements, and in particular that: II.2.1 they come from (an) establishments(s) implementing a programme based on the HACCP principles in accordance with Regulation (EC) No 852/2004; II.2.2 they have been produced from raw material which meets the requirements of Section X, Chapter II (II) of Annex III to Regulation (EC) No 853/2004; II.2.3 they have been manufactured in compliance with the hygiene requirements laid down in Section X, Chapter II (III) of Annex III to Regulation (EC) No 853/2004; II.2.4 they satisfy the analytical specifications in Section X, Chapter II (IV) of Annex III to Regulation (EC) No 853/2004 and the relevant criteria in Regulation (EC) No 2073/2005 on microbiological criteria for foodstuffs; II.2.5 they have been marked with an identification mark in accordance with Section I of Annex II and Section X, Chapter II (V) of Annex III to Regulation (EC) No 853/2004; II.2.6 the guarantees covering live animals and products thereof provided by the residue plans submitted in accordance with Directive 96/23/EC, and in particular Article 29 thereof, are fulfilled. Notes Part I:  Box I.8: provide the code for the zone or the compartment of origin, if necessary, as defined under code of column 2 of Part 1 of Annex I to Regulation (EC) No 798/2008.  Box I.11: Name, address and approval number of establishment of dispatch.  Box I.15: Indicate the registration number(s) of railway wagons and lorries, the names of ships and, if known, the flight numbers of aircraft. In the case of transport in containers or boxes, the total number of these and their registration and where there is a serial number of the seal it has to be indicated in box I.23.  Box I.19: use the appropriate Harmonised System (HS) code of the World Customs Organisation: 04.07, 04.08, 21.06, 35.02 or 35.07.  Box I.28: Nature of commodity: specify the egg content percentage. Part II: (1) Keep as appropriate. Official veterinarian or official inspector Name (in capital letters): Qualification and title: Date: Signature: Stamp: